FILED: July 7, 2006
IN THE SUPREME COURT OF THE STATE OF OREGON
In re Complaint as to the Conduct of:
THE HONORABLE THOMAS L. MOULTRIE,
Accused.
(CJFD 05-72; SC S53272)
En Banc
On review of the stipulation of facts and consent to censure
of the Oregon Commission on Judicial Fitness and Disability.
Submitted March 3, 2006.
Rene C. Holmes, Hinshaw & Culbertson, LLP, Portland, for the
accused.
Susan D. Isaacs, Beaverton, for the Commission on Judicial
Fitness and Disability.
PER CURIAM
The accused is censured.
PER CURIAM
This is a proceeding under ORS 1.420, (1) ORS
1.430, (2) and Article VII (Amended), section 8, of the Oregon
Constitution to inquire into the conduct of a circuit court
judge.  The Oregon Commission on Judicial Fitness and Disability
(commission) and the accused, Honorable Thomas Moultrie, a Senior
Circuit Court Judge for the State of Oregon, agreed to a
Stipulation of Facts and Consent to Censure (censure).  In the
censure, the accused stipulated that his conduct had violated
Oregon Code of Judicial Conduct JR 1-101(A) (observing high
standards of conduct and acting in manner that promotes public
confidence); JR 1-101(B) (engaging in criminal act); and JR
1-101(C) (engaging in conduct reflecting adversely on judge's
character, competence, temperament, or fitness to serve as
judge).
We set out the censure, in part:

"FACTS
"If a contested hearing was held in this matter,
clear, cogent, and convincing evidence would be
presented sufficient to establish the following facts:
"1. At all material times herein Judge Thomas
Moultrie was a Senior Circuit Court Judge for the State
of Oregon.
"2. On August 5, 2005, Judge Moultrie was arrested
on an allegation that, on August 4, 2005, he had pushed
his wife which caused her to fall and break her wrist.
"3. On August 5, 2005, the Multnomah County
District Attorney’s Office charged Judge Moultrie with
two misdemeanors, Assault in the Fourth Degree and
Harassment.
"4. On August 25, 2005, Judge Moultrie entered a
plea of guilty to Assault in the Fourth Degree for
recklessly causing physical injury to his wife and also
entered into the domestic violence deferred sentencing
program.
"VIOLATIONS
"Judge Moultrie admits that by engaging in the
above-described conduct he violated the following rules
of the Code of Judicial Conduct adopted by the Oregon
Supreme Court:
"1. JR 1-101(A)[,] which provides, 'A judge shall
observe high standards of conduct so that the
integrity, impartiality and independence of the
judiciary are preserved and shall act at all times in a
manner that promotes public confidence in the judiciary
and the judicial system;'
"2. JR 1-101(B)[,] which provides, 'A judge shall
not commit a criminal act;' and 
"3. JR 1-101(C)[,] which provides, 'A judge shall
not engage in conduct that reflects adversely on the
judge’s character, competence, temperament or fitness
to serve as a judge.'
"SANCTION/CONSENT TO CENSURE
"Judge Moultrie and the Commission on Judicial
Fitness and Disability agree that the appropriate
sanction in this case is a censure and * * * consent to
imposition of censure upon Judge Moultrie by the Oregon
Supreme Court."

Pursuant to ORS 1.430(2), the court has reviewed the
stipulation of facts and the disciplinary action to which the
accused consented.  The court approves the consent to
censure. (3)
The accused is censured.


1. ORS 1.420(1)(c) provides, in part:

"The [Commission on Judicial Fitness and
Disability] may allow the judge to execute a
consent to censure * * *[.]  If a consent is
entered into under this paragraph, the judge
and the commission must enter into a written
stipulation of facts.  The consent and
stipulation of facts shall be submitted by
the commission to the Supreme Court."

Return to previous location.



2. ORS 1.430(2) provides, in part:

"If the [Commission on Judicial Fitness
and Disability] has agreed to allow the judge
to submit a consent to censure, * * * the
Supreme Court shall review the stipulation of
facts and the disciplinary action to which
the judge has consented.  If the Supreme
Court approves the consent, the court shall
censure the judge[.]"

Return to previous location.



3. On April 11, 2006, this court entered an order accepting
the accused's stipulation and consent to censure.  That order has
since been vacated.
Return to previous location.